                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

TRABIS RODRICK BAILEY                                                                  PLAINTIFF

VS.                                                           CIVIL ACTION: 1:17cv136-RHW

VAN McCLENDON and NAOMI PETTIS                                                     DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       Before the Court is [37] the June 1, 2018 motion to dismiss or for summary judgment

filed by Defendants Van McClendon and Naomi Pettis in this prisoner civil rights action filed by

Plaintiff Trabis Bailey on May 3, 2017. Deputies McClendon and Pettis are employees of the

Harrison County Sheriff’s Department. Pettis is the Classification/Booking officer at the

Harrison County Adult Detention Center (HCADC). The present motion seeks dismissal of the

complaint under FED.R.CIV.P. 12 or FED.R.CIV.P. 56 – Deputy McClendon urges Plaintiff Trabis

Bailey’s complaint fails to state a claim as to him, and both officers contend they are entitled to

qualified immunity. Bailey filed no response to the motion. Pursuant to 28 U.S.C. § 636(c) and

FED.R.CIV.P. 73, all parties have consented to the exercise of jurisdiction by the United States

Magistrate Judge, and the case was reassigned to the undersigned for all purposes. [34], [35]

Exhibits to the Deputies’ motion include Bailey’s complaint [37-1], his response to a Court order

requiring more information [37-2], a September 3, 2017 Gulfport Municipal Court Judgment on

Plea [37-3], Deputy Pettis’ affidavit with accompanying classification record assessment for

Bailey [37-4], and the transcript of the April 11, 2018 Spears/omnibus hearing [37-5].

                                   Facts and Procedural History

       The facts are derived from Bailey’s pleadings and testimony at the April 2018 hearing

and the Deputies’ exhibits to their motion. [33] After completing a seven-year prison sentence

in February 2014, Bailey lived in New Orleans, where he worked at a sugar factory and
“subcontracting” with the State of Louisiana cutting grass and picking up paper, keeping the

highways clean.1 [37-5, pp. 5-9] On September 2, 2015 between 7:00 a.m. and 7:30 a.m., as he

picked up trash along Highway 90 in Louisiana, a snake bit his hand. Bailey stated he killed the

snake with the machete he was using to cut weeds, and headed for Memorial Hospital in

Gulfport, Mississippi, because he was giving some men a ride to the port in Gulfport. Bailey was

driving a school bus - a “work bus” he had taken from the work site.

       Deputy Van McClendon stopped Bailey based on a report of erratic driving, and while

McClendon was in his car checking out the information Bailey provided, Gulfport Police Officer

Christian Oatis arrived, and took charge of the situation,2 ultimately arresting Bailey. [37-5, pp.

9-15, 56-60] Bailey was subsequently indicted for felony receiving stolen property – the bus had

been reported stolen, although Bailey says he bought it from a guy the day before. Bailey was

also charged with, and pled guilty to, misdemeanors of providing false information,3 resisting

arrest by flight, and disorderly conduct-fail to comply (with orders of an officer). [37-5, pp. 16,

61-67], [37-3] Bailey admitted all his complaints about Oatis’s actions involved the charges of

which he now stands convicted by virtue of his guilty pleas. [37-5, pp. 75-76] On May 16, 2018,

the Court granted Officer Oatis’ motion for summary judgment. [36] Only Bailey’s claims

against McClendon and Pettis remain.

       According to Bailey, by the time McClendon pulled him over, it had already been 30-45

minutes since the snake bit him. When he was arrested, his hand was not bleeding, he just had a

puncture, “You couldn’t really tell nothing was wrong at the time.” [37-5, pp. 25, 69]


       1
           Bailey later stated he actually got this job through a temp service, not the State. [37-5, p. 27]
       2
        Affidavits filed against Bailey indicate the stop occurred at Rich Avenue and West Beach
Boulevard in the City of Gulfport. [22-4]
       3
           Bailey gave a false name, date of birth and social security number to Oatis. [37-3], [22-3, p. 3]
       Following the arrest, Officer Oatis took Bailey to jail. Deputy Naomi Pettis, the HCADC

classification/booking officer, met with Bailey at the jail, for the review and execution of his

Classification Record/Assessment which among other things, involves providing inmates

information on how to request medical treatment. Bailey testified he asked to go to medical but

was told the booking officer could not give him medical attention. Pettis’s affidavit states she is

not responsible for medical treatment of inmates at the jail, and Bailey has presented no evidence

to the contrary. Bailey admittedly did not cooperate with Pettis and refused to sign the

assessment form. [37-4], [37-5, p. 40]

                                   Summary Judgment Standard

       Since matters outside the pleadings have been presented and considered by the Court, the

Deputies’ motion is considered as one for summary judgment. Under FED.R.CIV.P. 56.,

summary judgment is required where there is no genuine dispute as to any material fact and

movants are entitled to judgment as a matter of law. A genuine dispute of material fact exists

“only where a reasonable jury could look at the evidence and return a verdict for the non-

movant.” Johnson et al. v. Thibodeaux City et al., No. 17-30088 (5th Cir. April 17, 2018) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). On a motion for summary

judgment, the Court views the evidence and draws reasonable inferences most favorable to the

non-moving party. Abarca v. Metropolitan Transit Authority, 404 F.3d 938, 940 (5th Cir. 2005).

Factual controversies are to be resolved in favor of the non-movant, “but only when ... both

parties have submitted evidence of contradictory facts.” Amerson v. Pike Cty., Miss., No.

3:09cv53-DPJ-FKB, 2012 WL 968058, at *2 (S.D. Miss. Mar. 21, 2012) (citing Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)). The burden of proof at the summary judgment
stage rests on the party who has the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S.

317, 322-323 (1986).

       A summary judgment movant must identify those portions of the pleadings and discovery

on file and any affidavits he/she believes demonstrate the absence of a genuine issue of material

fact. Id., at 325. Once movants carry that burden, the non-movant must show summary

judgment should not be granted, a burden he cannot meet by resting upon mere allegations or

denials. The non-movant must set forth specific facts showing a genuine issue for trial by either

submitting opposing evidentiary documents or referring to evidentiary documents already in the

record which show the existence of a genuine issue of material fact. Celotex, 477 U.S. at 324-

325; Reese v. Anderson, 926 F.2d 494, 498 (5th Cir. 1991); Howard v. City of Greenwood, 783

F.2d 1311, 1315 (5th Cir. 1986) (non-movant “must counter factual allegations by the moving

party with specific, factual disputes; mere general allegations are not a sufficient response.”). See

also, Duffie v. United States, 600 F.3d 362, 371 (5th Cir.2010). If the party with the burden of

proof cannot produce evidence on an essential element of his claim, summary judgment is

required. Geiserman v. MacDonald, 893 F.2d 787, 793 (5th Cir. 1990). The Court does not

“assume that the nonmoving party could or would prove the necessary facts.” Little v. Liquid

Air, 37 F.3d at 1075. Conclusory allegations, unsubstantiated assertions or the presence of a

scintilla of evidence, will not suffice to create a real controversy regarding material facts.

Johnson v. Bernstein, 547 F. App’x 412, 413 (5th Cir. 2013) (citing Hathaway v. Bazany, 507

F.3d 312, 319 (5th Cir. 2007)); Hopper v. Frank, 16 F.3d 92, 97-98 (5th Cir. 1994); Davis v.

Chevron U.S.A., Inc., 14 F.3d 1082, 1086 (5th Cir. 1994).

                                             Discussion

       Deputy McClendon first argues Bailey has failed to state a claim against him upon which

relief can be granted. According to Bailey’s testimony, McClendon was courteous and
professional when he stopped him, and the only reason he sued McClendon is because he turned

the matter over to Officer Oatis when he arrived on the scene. Bailey specifically stated

McClendon had nothing to do with his medical care complaint. [37-5, pp. 24, 29-30] The Court

is of the opinion that the facts alleged do not state a constitutional claim against McClendon, but

the Court finds qualified immunity would protect McClendon from suit even if that were not the

case. Both McClendon and Pettis have invoked the protection of qualified immunity.

       Governmental officers can be sued for damages under § 1983 in their individual

capacities, even though the claim may arise out of official responsibilities; however, they “are

entitled to assert the defense of qualified immunity for all acts and omissions that occur in the

course of their official duties.” Gagne v. City of Galveston, 805 F.2d 558, 559 (5th Cir. 1986).

Qualified immunity protects government officials from liability for civil damages unless their

conduct violates “clearly established statutory or constitutional rights of which a reasonable

person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (citing Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). The doctrine entitles an officer “not to stand trial or face

the other burdens of litigation.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985); Geter v.

Fortenberry, 849 F.2d 1550, 1552 (5th Cir. 1988) (qualified immunity is “immunity from suit,

not simply immunity from liability”). The doctrine of qualified immunity strikes a balance

between the need to hold accountable public officials who exercise power irresponsibly, and the

need to shield from harassment, distraction and liability those officials who perform their duties

reasonably. In considering a qualified immunity claim, the Court must determine (1) “whether

the facts alleged, taken in the light most favorable to the party asserting the injury, show the

officer’s conduct violated a constitutional right” and (2) “whether the right was clearly

established – that is, whether ‘it would be clear to a reasonable officer that his conduct was
unlawful in the situation he confronted.’” Price v. Roark, 256 F.3d 364, 369 (5th Cir. 2001)

(citing Saucier v. Katz, 533 U.S. 194, 201 (2001)); see also McClendon v. City of Columbia, 305

F.3d 314, 322-23 (5th Cir. 2002). When the allegations fail to establish an officer violated a

constitutional right, the officer is entitled to qualified immunity; if the allegations could make out

a constitutional violation, the Court must determine whether the right was clearly established,

i.e., whether it would be clear to a reasonable officer that his conduct was unlawful in the

circumstances then existing. Price, 256 F.3d at 369. “Even if an official’s conduct violates a

constitutional right, [he] is entitled to qualified immunity if the conduct was objectively

reasonable.” Salas v. Carpenter, 980 F.2d 299, 310 (5th Cir. 1992). “If reasonable public

officials could differ on the lawfulness of the defendant’s actions, the defendant is entitled to

immunity.” Id. (citing White v. Taylor, 959 F.2d 539, 544 (5th Cir. 1992)). Qualified immunity

protects “all but the plainly incompetent or those who knowingly violate the law.” Malley v.

Briggs, 475 U.S. 335, 341 (1986).

       Although qualified immunity is “nominally an affirmative defense,” once it is properly

raised, the burden is on the Plaintiff to negate the defense. Poole v. City of Shreveport, 691 F.3d

624, 627 (5th Cir. 2012). When a governmental official pleads qualified immunity, the Plaintiff

must “rebut the ... defense by establishing that the official’s allegedly wrongful conduct violated

clearly established law.” Estate of Davis v. City of North Richland Hills, 406 F.3d 375, 380 (5th

Cir. 2005). The official is not required to demonstrate he did not violate clearly established

federal rights. Id.; Salas, 980 F.2d at 306. Bailey has presented nothing to show he had a right to

have Deputy McClendon remain in charge of the stop/arrest which occurred in the Gulfport city

limits rather than in the county (where the Sheriff’s Department has jurisdiction), thus he fails to

state a constitutional violation against McClendon.
        Bailey’s only complaint against Pettis is that she failed to secure medical attention for

him while booking him into the jail following his arrest on September 2, 2015. To the extent that

this is intended to assert a denial of constitutionally adequate medical care, it fails for lack of

evidence that Pettis was deliberately indifferent to Bailey’s serious medical needs. An arrestee’s

claim for denial of medical care is analyzed under the same standard applicable to pretrial

detainees. See, Nerren v. Livingston Police Department, 86 F.3d 469, 472-73 (5th Cir. 1996).

The arrestee’s right to medical care derives from the Fourteenth Amendment. Id., (citing Bell v.

Wolfish, 441 U.S. 520, 523 (1979)). When, as here, “the alleged unconstitutional conduct

involves an episodic act or omission, the question is whether the state official acted with

deliberate indifference...” Gibbs v. Grimmette, 254 F.3d 545, 548-49 (5th Cir. 2001) (citing

Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir. 1996)). Deliberate indifference “is an

extremely high standard to meet.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). It is

more than mere negligence in failing to supply medical treatment, and requires proof that the

officer knew of and deliberately disregarded an excessive risk to the complainant’s health.

Gibbs, 254 F.3d at 548-49 (citing Stewart v. Murphy, 174 F.3d 530-534 (5th Cir. 1999)). See

also, Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993).

        Bailey states only that he asked Pettis to go to medical and was told Pettis could not

provide medical treatment. This is insufficient establish deliberate indifference. To establish a

constitutional violation for inadequate medical care, Bailey has the burden of proving: (1) Pettis

was aware that Bailey faced a substantial risk of serious bodily harm; and (2) Pettis disregarded

that risk by failing to take reasonable measures to abate it. Farmer v. Brennan, 511 U.S. 825,

847 (1994); Thompson v. Upshur County, TX, 245 F.3d 447, 458-59 (5th Cir. 2001). The Court

finds Pettis’s conduct under the circumstances objectively reasonable. Bailey’s own testimony is
that there was no appearance that anything was wrong with him, “You couldn’t really tell nothing

was wrong at the time.” [37-5, pp. 25, 69] And it is undisputed that Pettis tried to inform Bailey

how to get medical care, among other things, but he refused to cooperate with the jail intake

process. The Court is of the opinion that Bailey has neither shown that Pettis violated his

constitutional right to medical care, nor negated Pettis’s qualified immunity defense. It is

therefore,

       ORDERED AND ADJUDGED, that [37] the motion for summary judgment filed by

Deputies Van McClendon and Naomi Pettis is granted, and Plaintiff’s claims against McClendon

and Pettis are dismissed. This ruling renders the motion to dismiss moot. A separate judgment

will be entered.

       SO ORDERED, this the 9th day of October, 2018.


                                                      /s/   Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE
